DETAILED ACTION
Status of Application: Claims 1-64 are present for examination at this time.  
Claims 1-3, 5, 7, 9-13, 15, 17, and 19-20  are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 3/18/2020 and 7/21/2020 has/have been considered by the Examiner and made of record in the application file.


Allowable Subject Matter
Claims 4, 6, 8, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 7, 9-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by “Methods And Apparatus For Device Registration In A Quasi- by Hmimy et al., US20210127346A1 (“Hmimy”).  Examiner notes that much of the relevant art found outside of Hmimy is commonly owned and cannot be considered as prior art as a matter of law. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
With regard to claims 1 and 11, Hmimy discloses a Citizens Broadband Radio Service (CBRS) communication system, comprising: at least one baseband controller communicatively coupled to a spectrum access system (SAS) that allocates radio frequency (RF) channels in the CBRS communication system (Hmimy at ¶96 where the SAS operates in the CBRS spectrum), wherein the at least one baseband controller is communicatively coupled to at least one radio point (RP) using a switched ETHERNET network (Hmimy at ¶210 where the SAS and other components connect to the internet using Ethernet) ; and the at least one RP, each implementing at least one Citizens Broadband Radio Service device (CBSD) communicatively coupled to the SAS and configured to provide wireless service to user equipment (UEs) using one or more of the RF channels allocated by the SAS (Hmimy at ¶159, 165, and 214 where the SAS provides CBRS service to terminals across the radio frequency channels allocated to it.  Also see Hmimy at ¶¶52, 159, 165, and 210 where the system uses a Spectrum access controller to broadcast in the CBRS spectrum
Differences in Claim 11.  Claim 11 speaks to the CBRS comprises a cloud radio access network.  Hmimy at ¶85 covers that the content can come in via the cloud, and ¶52 states that the CBRS can come in via network to the SAS.
With regard to claims 2 and 12, Hmimy discloses the CBRS communication system of claims 1 and 11, wherein each of the at least one CBSD in a respective RP is 
With regard to claims 3 and 13, Hmimy discloses the CBRS communication system of claims 1 and 11wherein each of the at least one RP comprises at least one RF module, wherein each CBSD in a respective RP utilizes a different RF module in the respective RP to transmit and receive RF signals (¶166 where the system can use different path dynamics for each piece of customer premise equipment.  Also see ¶199 where the system can stream a different beam for each different contributing CBSD/xNB.  Bear in mind that the term module is not very limiting when a broadest reasonable interpretation is applied.  Module would mean any component, or subpart.  Also see ¶¶117, 144, 149,).
With regard to claims 5 and 15, Hmimy discloses the CBRS communication system of claims 1 and 11, wherein a particular RP implements at least one CBSD belonging to a first wireless network operator and at least one CBSD belonging to a second wireless network operator (Hmimy at ¶¶155 and 159 where the system can communicate with different operators at the same time) .
With regard to claims 7 and 17, Hmimy discloses the CBRS communication system of claims 1 and 11wherein a particular RP implements only a single CBSD belonging to a particular baseband controller . (Hmimy ¶166 where the system can use different path dynamics for each piece of customer premise equipment.    Also see ¶199 where the 
With regard to claims 9 and 19, Hmimy discloses the CBRS communication system of claims 1 and 11The CBRS communication system of claim 1, further comprising a domain proxy communicatively coupled to the baseband controller, wherein the domain proxy is configured to act as an interface enabling a wireless network operator to configure the baseband controller and the at least one RP (Hmimy at ¶¶15, 16, and 159 
With regard to claims 10 and 20, Hmimy discloses the CBRS communication system of claims 1 and 11, wherein the SAS is communicatively coupled to a coexistence manager (CxM), wherein the CxM manages interference between CBSDs by advising the SAS about RF channel allocation (Hmimy at ¶¶156-159 where the system makes beamslot allocations for the CBSDs).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642